State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: January 26, 2017                   522729
________________________________

In the Matter of BYRON K.
   BROWN,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   November 29, 2016

Before:   Garry, J.P., Egan Jr., Devine, Clark and Mulvey, JJ.

                             __________


     Byron K. Brown, Auburn, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent finding petitioner guilty of
violating a prison disciplinary rule.

      Petitioner commenced this CPLR article 78 proceeding to
challenge a tier III determination finding him guilty of
violating a prison disciplinary rule. The Attorney General has
advised this Court that the determination has been
administratively reversed, all references thereto have been
expunged from petitioner's institutional record and the mandatory
$5 surcharge has been refunded to petitioner's inmate account.
In view of this, and given that petitioner has been granted all
the relief to which he is entitled, the petition must be
                              -2-                  522729

dismissed as moot (see Matter of Haigler v Chappius, 142 AD3d
1243, 1243 [2016]).

      Garry, J.P., Egan Jr., Devine, Clark and Mulvey, JJ.,
concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court